Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Hertzler on February 25th, 2022.

The application has been amended as follows: 


1. (Currently Amended) An image processing method comprising:
an image analysis step of analyzing an image and extracting an object from the image;
a kanji string decision step of deciding a kanji string that includes one or more kanji characters related to the object;
a layout decision step of deciding a layout in which the kanji string is composited with the image as a decided layout; [[and]]
a composition step of generating a composite image by compositing the kanji string with the image based on the decided layout; and
an alphabet character string decision step of deciding an alphabet character string related to a meaning of the kanji string,
wherein in the layout decision step, a layout in which the object is set as a foreground of the composite image and the kanji string is set as a background of the composite image is decided as the decided layout,
in the layout decision step, a layout in which the alphabet character string is composited with the image is decided as the decided layout, and
the background is at least partially covered by the foreground.

13. (Currently Amended) A non-transitory, computer-readable recording medium which records a program causing a computer to implement:
an image analysis function of analyzing an image and extracting an object from the image;
a kanji string decision function of deciding a kanji string that includes one or more kanji characters related to the object;
a layout decision function of deciding a layout in which the kanji string is composited with the image; [[and]]
a composition function of generating a composite image by compositing the kanji string with the image based on the layout, and
an alphabet character string decision function of deciding an alphabet character string related to a meaning of the kanji string,
wherein the layout decision function decides a layout in which the object is set as a foreground of the composite image and the kanji string is set as a background of the composite image,
the layout decision step decides a layout in which the alphabet character string is composited with the image is decided as the decided layout, and
the background is at least partially covered by the foreground.

14. (Currently Amended) An image processing system including at least one processor,
wherein the at least one processor is configured to:
analyze an image and extracts an object from the image;
decide a kanji string which includes one or more kanji characters related to the object;
decide a layout in which the kanji string is composited with the image; [[and]]
generate a composite image by compositing the kanji string with the image based on the layout; and
decide an alphabet character string related to a meaning of the kanji string, and
wherein, in the layout, the object is set as a foreground of the composite image and the kanji string is set as a background of the composite image,
in the layout, the alphabet character string is composited with the image, and
the background is at least partially covered by the foreground.

20. (New) An image processing method comprising:
an image analysis step of analyzing an image and extracting an object from the image;
a kanji string decision step of deciding a kanji string that includes one or more kanji characters related to the object;
a layout decision step of deciding a layout in which the kanji string is composited with the image as a decided layout; and
a composition step of generating a composite image by compositing the kanji string with the image based on the decided layout,
wherein in the layout decision step, a layout in which the object is set as a foreground of the composite image and the kanji string is set as a background of the composite image is decided as the decided layout, 
a user selects whether the kanji string and an alphabet character string related to a meaning of the kanji string are set in the background or the foreground, and 
the background is at least partially covered by the foreground.

21. (New) A non-transitory, computer-readable recording medium which records a program causing a computer to implement:
an image analysis function of analyzing an image and extracting an object from the image;
a kanji string decision function of deciding a kanji string that includes one or more kanji characters related to the object;
a layout decision function of deciding a layout in which the kanji string is composited with the image; and

wherein the layout decision function decides a layout in which the object is set as a foreground of the composite image and the kanji string is set as a background of the composite image, 
a user selects whether the kanji string and an alphabet character string related to a meaning of the kanji string are set in the background or the foreground, and 
the background is at least partially covered by the foreground.

22. (New) An image processing system including at least one processor,
wherein the at least one processor is configured to:
analyze an image and extracts an object from the image;
decide a kanji string which includes one or more kanji characters related to the object;
decide a layout in which the kanji string is composited with the image; and
generate a composite image by compositing the kanji string with the image based on the layout, and
wherein, in the layout, the object is set as a foreground of the composite image and the kanji string is set as a background of the composite image, 
a user selects whether the kanji string and an alphabet character string related to a meaning of the kanji string are set in the background or the foreground, and 
the background is at least partially covered by the foreground.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175